237 F.2d 720
UNITED STATES of America, Plaintiff-Appellee,v.Charles TUSO, Defendant-Appellant.
No. 143.
Docket 24327.
United States Court of Appeals Second Circuit.
Argued October 8, 1956.
Decided October 10, 1956.

Appeal from the United States District Court for the Southern District of New York; David N. Edelstein, Judge.
Goldstein & Goldstein, New York City (Gilbert Goldstein and Lawrence Kovalsky, New York City, of counsel) for appellant.
Paul W. Williams, U. S. Atty., for Southern District of New York, New York City (Thomas B. Gilchrist, Jr., Chief Assistant, Arthur H. Christy, Chief, Criminal Division, New York City, and John A. Keeffe, Asst. U. S. Attys., New York City, of counsel), for appellee.
Before CLARK, Chief Judge, and HAND and SWAN, Circuit Judges.
PER CURIAM.


1
The court sees no distinction between this case and Dioguardi appeal, United States v. Dioguardi, 2 Cir., 237 F.2d 57.


2
Order affirmed.